DETAILED ACTION
In response to communications filed 01/06/2022.
Claims 26-35 and 37-45 are allowed.
Claim 36 is canceled via Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/06/2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,498,654 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Tse (Reg. No. 69,392) on May 6th 2022.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 26, 32 and 39 and  as the following:

--26.	(Currently Amended) A method comprising:
receiving, at a network adapter of a first network endpoint device, a data stream from a user application executing on the first network endpoint device, the network adapter having one or more physical ports in communication with a network
splitting the data stream into packets according to a transport service of a transport layer, wherein splitting the data stream into the packets includes generating headers for the packets; 
assigning a set of the packets to a particular flowlet from a plurality of flowlets maintained by the transport layer, wherein each flowlet of the plurality of flowlets uses a different path over the network when transmitting the respective packets assigned to the flowlet, [[and]] wherein all the respective packets assigned to the flowlet use a same path over the network between the first network endpoint device and the second network endpoint device, and wherein a number of flowlets in use is dynamically adjusted when assigning the set of the packets to the particular flowlet;
modifying a field in headers of the set of the packets, wherein the field is used to route the set of the packets over the network, wherein modification of the field causes each of the set of the packets to be routed according to a path over the network associated with the particular flowlet; and
sending, using the one or more physical ports, the set of the packets over the network according to the transport service.--

--32.	(Currently Amended) An integrated circuit device comprising:
processing logic; and
a memory coupled to the processing logic and storing program code, which when executed by the processing logic, implements operations including:
receiving a message from a user application to be transmitted to a network endpoint device associated with a destination address on a network
splitting the message into packets according to a transport service of a transport layer;
assigning a set of the packets to a particular flowlet from a plurality of flowlets maintained by the transport layer and dynamically adjusting a number of flowlets in use when assigning the set of the packets to the particular flowlet, wherein each flowlet of the plurality of flowlets uses a different path over the network when transmitting the respective packets assigned to the flowlet, and wherein all the respective packets assigned to the flowlet use a same path over the network to reach the network endpoint device;
modifying a field in headers of the set of the packets, wherein the field is used to route the set of the packets over the network, wherein modification of the field causes each of the set of the packets to be routed according to a path over the network associated with the particular flowlet; and
sending the set of the packets over the network according to the transport service.--

--39.	(Currently Amended) A computing device comprising:
a processor;
a memory coupled to the processor and storing a user application; and
a network adapter coupled to the processor and having one or more ports in communication with a network
receive data from the user application to be transmitted to a network endpoint device associated with a destination address on the network;
split the data into packets according to a transport service of a transport layer;
assign a set of the packets to a particular flowlet from a plurality of flowlets maintained by the transport layer and dynamically adjust a number of flowlets in use when assigning the set of the packets to the particular flowlet, wherein each flowlet of the plurality of flowlets uses a different path over the network when transmitting the respective packets assigned to the flowlet, and wherein all the respective packets assigned to the flowlet use a same path over the network to reach the network endpoint device;
modify a field in headers of the set of the packets, wherein the field is used to route the set of the packets over the network, wherein modification of the field causes each of the set of the packets to be routed according to a path over the network associated with the particular flowlet; and
send the set of the packets over the network according to the transport service.--

Cancel claim 36.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches receiving data to be transmitted from a first network endpoint device to a second endpoint device through a network and splitting the data into a plurality of packets according to a transport service of a transport layer.  A set of the packets are assigned to a flowlet from a plurality of flowlets, wherein each of the plurality of flowlets uses a different path over the network and wherein all the respective packets assigned to the flowlet use a same path over the network between the first endpoint device and the second network endpoint device. A field in headers of the set packets is modified to route the set of packets associated with the particular flowlet.  The set of packets are sent over the network according to the transport service using one or more physical ports.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Hammam et al. (US 2016/0226755 A1) that teaches transmitting packets from a source end-user device to a destination end-user device via a virtual IP tunnel point to point link.  There also exists prior art such as Hampel et al. (US 2014/0153572 A1) teaching an overlay network used to support service differentiation of different traffic flows or different types of traffic flows.  However, the prior arts on record alone or in combination fails to teach and/or suggest, in part, splitting the data stream into packets according to a transport service to generate headers for the packets and modifying the header information of the packet for further routing of the packet through the dynamically adjusted flowlets in combination with the other recited features in claims 26, 32 and 39.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in claims 26, 32 and 39with proper motivation at or before it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468